Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on 4/20/2021.  Claims 1-3, 5, 7, and 8 are pending.  Claims 1-3, 5, 7, and 8 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks filed 4/30/2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejections of Claim 1 of 1/8/2021 have been withdrawn in view of the current amendments. 

Allowable Subject Matter
Claims 1-3, 5, 7, and 8 are allowed.  
In regards to Claim 1, the claim is allowed because the closest prior art, Kawana, Ye, and Joshi, either singularly or in combination, fail to anticipate or render obvious an index value evaluator for evaluating a possibility that the target substance is the specific substance, by comparing the first index value calculated by the index value calculator with a predetermined reference value or reference-value range, in response to the second index value calculated by the similarity index calculator being lower than a first threshold value and greater than a second threshold value. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863